Citation Nr: 1438463	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1968 to November 1969.  The Veteran served in the Republic of Vietnam; participated in combat; and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, granted service connection for an anxiety disorder; assigned a 10 percent evaluation for that disability; effectuated the award as of December 17, 2007; and denied service connection for tinnitus, gout, hypertension, and headaches.  In December 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of service connection for tinnitus, gout, hypertension, and headaches are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDING OF FACT

The Veteran's not otherwise specified anxiety disorder is manifested by no more than occupational and social impairment due to a depressed mood, nervousness, irritability, excessive worry, tangential thought processes, mildly impaired recent memory, auditory and visual hallucinations, intermittent suicidal thoughts, and Global Assessment of Functioning (GAF) scores of between 50 and 70.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, but no more, for the Veteran's anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a February 2008 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The February 2008 VCAA notice was issued to the Veteran prior to the July 2008 rating decision from which the instant appeal arises.  The issue was readjudicated in the May 2009 statement of the case and the May 2012 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  

Moreover, as this appeal arises in part from the Veteran's disagreement with the evaluation assigned following the grant of service connection for the Veteran's psychiatric disorder, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been incorporated into the record.  The Board has remanded the Veteran's appeal for additional action which included affording the Veteran further VA psychiatric evaluation.  The requested examination was conducted in April 2011.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2011 VA examination reports reflect that all relevant records were reviewed and the opinion requested was provided.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issues of the evaluation of the Veteran's anxiety disorder.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Anxiety Disorder

The Veteran asserts that the record supports assignment of an initial evaluation in excess of 10 percent for his service-connected anxiety disorder.  He further contends that he suffers from posttraumatic stress disorder (PTSD) related to his Vietnam War combat experiences.  VA examiners have concluded that while the Veteran does not meet the criteria for a PTSD diagnosis, his reported psychiatric symptoms are components of his service-connected anxiety disorder.  Therefore, the Veteran's current psychiatric disability picture will be considered as arising from his service-connected anxiety disorder.  

In July 2008, the RO established service connection for an anxiety disorder "claimed as PTSD;" assigned a 10 percent evaluation for that disability; and effectuated the award as of December 17, 2007.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 10 percent evaluation is warranted for a not otherwise specified anxiety disorder which is productive of occupational and social impairment due to either mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  A 30 percent evaluation requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At a June 2008 VA psychiatric examination, the Veteran reported that he was currently unemployed due to his nonservice-connected back pain; had been married for 30 years; was close to his son; and had "quite a few friends."  The Veteran was observed to be neatly groomed; appropriately dressed; cooperative; and oriented to person, time, and place.  On mental status examination, he exhibited a "good" mood; spontaneous and coherent speech; "unremarkable" thought process and content; mildly impaired recent memory and normal remote and immediate memory; and no delusions, hallucinations, or suicidal and homicidal thoughts.  The Veteran was diagnosed with not otherwise specified anxiety disorder.  A GAF score of 70 was advanced.  The examiner opined that "the anxiety disorder NOS is not severe enough to interfere with the Veteran's occupational or social functioning."  He commented further that the Veteran "does not meet the criteria for PTSD."  

In his September 2008 NOD, the Veteran advanced that his service-connected psychiatric disability prevented him from sleeping and caused him to feel "sorry for myself and crying" and to not "like being around people."  

A September 2009 VA psychiatric treatment record states that the Veteran complained of increased anxiety and an associated increased appetite, depression, and daily nightmares.  He reported that his mood was "not better" and "his mind wanders and I just can't stop it."  On mental status examination, the Veteran exhibited a congruent and appropriate affect; linear, logical, and goal-directed thought processes; and no suicidal or homicidal ideation or delusions.  The Veteran was diagnosed with PTSD.  A GAF score of 60 was advanced.  

A November 2009 VA psychiatric treatment record reports that the Veteran complained of nightmares; "seeing shadows;" hearing "his wife calling his name when [s]he is not there;" and short-term memory issues.  On mental status examination, the Veteran exhibited an "OK" mood; a congruent and appropriate affect; linear, logical, and goal-directed thought processes; and no audiovisual hallucinations, illusions, suicidal or homicidal ideation, or delusions.  The Veteran was diagnosed with PTSD and a GAF score of 50 was advanced.  

A May 2010 VA mental health clinic treatment record states that the Veteran complained of feeling hopeless; "still [being] bothered by shadows and hearing [his] wife calling when she is not there;" and having suicidal thoughts.  He was observed to be oriented to three spheres.  On mental status examination, the Veteran exhibited an "OK" affect; appropriate judgment; and short-term memory deficit.  Contemporaneous psychological testing revealed findings consistent with mild depression.  

At the December 2010 Board hearing, the Veteran testified that he experienced "a lot of anxiety;" impaired sleep; a lack of motivation; nervousness; panic attacks; "really bad" depression; and suicidal thoughts.  He stated that while he previously had many friends, he no longer functioned well in crowds.  

An August 2010 VA mental health clinic treatment record states that the Veteran complained of memory problems and "illusions and hallucinations."  He was observed to be "sometime[s] confused" and oriented to three spheres.  On mental status examination, the Veteran exhibited an "OK" affect; inappropriate judgment; short-term memory deficit; visual and auditory hallucinations; and no current suicidal or homicidal ideation.  

A November 2010 VA mental health clinic treatment record states that the Veteran reported to be still seeing "shadows" and hearing voices calling his name.  He was observed to be oriented to three spheres.  On mental status examination, the Veteran exhibited an "OK" affect; short-term memory deficit; appropriate judgment; and no current suicidal or homicidal ideation.  

At an April 2011 VA psychiatric examination, the Veteran complained of a depressed mood, nervousness, irritability, excessive worry, "middle insomnia," concentration difficulties, and anhedonia.  He was reported to be taking prescribed anti-psychotic and anti-depressive medications and to have retired due to his nonservice-connected back pain.  The Veteran was observed to be neatly groomed; appropriately dressed; and oriented to person, time, and place.  On mental status examination, he exhibited an appropriate affect; a depressed mood; tangential thought processes; mildly impaired recent memory and normal immediate and remote memory; auditory and visual hallucinations; "unremarkable" thought content and speech; and no suicidal or homicidal thoughts.  The Veteran was diagnosed with a not otherwise specified anxiety disorder.  A GAF score of 70 was advanced.  The examiner commented that the Veteran's "mental disorder symptoms are not severe enough to interfere with occupational and social functioning."  

The Veteran's not otherwise specified anxiety disorder is manifested by no more than occupational and social impairment due to a depressed mood; nervousness; irritability; excessive worry; tangential thought processes; mildly impaired recent memory and normal immediate and remote memory; auditory and visual hallucinations; intermittent suicidal thoughts; and GAF scores of between 50 and70.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score of between 51 to 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Veteran reported having retired due to his nonservice-connected back pain after maintaining longstanding employment and good relationships with his wife and son.  His anxiety disorder symptomatology, including nervousness, irritability, excessive worry, a depressed mood, tangential thought processes, mildly impaired recent memory, auditory and visual hallucinations, and intermittent suicidal thoughts, was shown to require the use of VA prescribed anti-psychotic and anti-depressive medications and to be productive of significant occupational and social impairment.  While the examiner at the April 2011 VA psychiatric examination concluded that "mental disorder symptoms are not severe enough to interfere with occupational and social functioning," the Veteran's treating VA psychiatrists found that the Veteran was experiencing short-term memory deficit, suicidal thoughts, recurrent auditory and visual hallucinations, and social and industrial impairment warranting assignment of GAF scores of 50 and 60.  

Given such symptomatology, the Board finds that the Veteran's service-connected psychiatric disability picture most closely approximates the criteria for a 30 percent evaluation.  The record does not establish and the Veteran does not allege that his anxiety disorder is productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships due to such symptom as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  While the clinical record establishes mild impairment of short-term memory, the findings do not indicate and the weight of the evidence does not demonstrate that there is impairment of short- and long-term memory including retention of only highly learned material or forgetting to complete tasks which would support a 50 percent evaluation.  Therefore, the Board finds that the weight of the lay and medical evidence demonstrates that a 30 percent evaluation and no higher is warranted for the Veteran's anxiety disorder at any point during the relevant period of time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for anxiety disorder under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for a not otherwise specified anxiety disorder which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 30 percent evaluation.  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in evaluating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each evaluation, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

All the impairment and symptoms encompassed by the Veteran's psychiatric disability picture are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  In addition, the assigned GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's anxiety disorder has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

According to Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased evaluation issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As indicated above, the evidence associated with the record shows that the Veteran is retired without any indication that his anxiety disorder caused unemployability.  Therefore a TDIU claim is not raised by the record.  

ORDER

An initial 30 percent evaluation for the Veteran's anxiety disorder is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

In its February 2011 Remand instructions, the Board directed that the Veteran should be afforded both "a VA neurologic examination for an opinion regarding whether the claimed tinnitus [is] at least as likely as not (50 percent or greater likelihood) related to service, to include whether [the] condition is in any way related to a reported blast injury in service" and "a VA medical examination for an opinion regarding whether the claimed gout and hypertension are at least as likely as not (50 percent or greater likelihood) related to service, the result of the service-connected diabetes mellitus, or whether and to what extent there is any exacerbation of the condition as a result of the service-connected diabetes mellitus."

The Veteran was afforded an April 2011 VA neurological disorders evaluation which did not address the Veteran's tinnitus.  He was afforded an April 2011 VA foot examination.  The examination report states that "gout is not caused by or aggravated by or a result of the service-connected diabetes mellitus" and "to the best of my knowledge, there is no available medical literature to support cause effect relationship or aggravation of the claim[ed] condition 'gout' due to the Veteran's service-connected disability 'diabetes mellitus.'"  The examination did not address the relationship, if any, between the Veteran's diagnosed gout and his period of active service, including his combat-related experiences in the Republic of Vietnam.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the report of a June 2008 VA audiological evaluation attributed the onset of the Veteran's tinnitus to "a post-service occurrence related to the non-military etiologies" including aging, occupational and recreational noise exposure, ... diabetes, hypertension, and usage of potentially ototoxic medication."  Service connection is currently in effect for Type II diabetes mellitus.  The report of an April 2011 VA audiological evaluation concluded that the Veteran's tinnitus is less likely as not due to military noise exposure.  The VA audiologist made no findings as to the relationship, if any between the Veteran's tinnitus and his Type II diabetes mellitus and other service-connected disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, Board finds that a VA Ears, Nose, and Throat (ENT) evaluation would be helpful in determining the relationship, if any between the Veteran's tinnitus and his Type II diabetes mellitus and his other service-connected disabilities.  

The report of an April 2011 VA hypertension examination states that the Veteran was diagnosed with hypertension.  The examiner commented that "it would be with resort to mere speculation to opine as to whether or not this condition hypertension is a complication of diabetes or has been aggravated by diabetes as no objective evidence is available to review to confirm the onset date of the reported potential complication in relation to the onset of date of diabetes."  In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  It is not evident from the record that the examiner's use of the phrase "it would be with resort to mere speculation" in the instant appeal reflected "the limitations of knowledge in the medical community at large and not those of a particular examiner."  As such, the Board finds that an additional examination is necessary.  

The report of the April 2011 VA neurological examination notes that the Veteran was diagnosed with tension headaches.  The examiner opined that "tension headache is (sic) not caused by or a result of military service or blast injury in service."  The examiner made no findings as to the relationship, if any, between the Veteran's diagnosed tension headaches and his anxiety disorder, Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, and other service-connected disorders.  

Clinical documentation dated after April 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his tinnitus, gout, hypertension, and headaches, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2011.  

3.  Schedule the Veteran for an appropriate VA ENT evaluation conducted by a physician in order to determine the nature and etiology of his tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tinnitus had its onset during active service; is related to the Veteran's duty in the Republic of Vietnam including his blast injury and other combat-related experiences; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  Service connection is currently in effect for Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, an anxiety disorder, third degree burn scar residuals, and chin scar residuals.  

4.  Schedule the Veteran for an appropriate VA evaluation in order to determine the nature and etiology of his gout.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gout had its onset during active service; is related to the Veteran's duty in the Republic of Vietnam including his combat-related experiences; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  Service connection is currently in effect for Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, an anxiety disorder, third degree burn scar residuals, and chin scar residuals.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA hypertension evaluation in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension had its onset during active service; is related to his duty in the Republic of Vietnam including his combat-related experiences; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  Service connection is currently in effect for Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, an anxiety disorder, third degree burn scar residuals, and chin scar residuals.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA neurological evaluation in order to determine the nature and etiology of the Veteran's tinnitus and headache disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tinnitus and headache disorder had its onset during active service; is related to the Veteran's duty in the Republic of Vietnam including his blast injury and other combat-related experiences; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  Service connection is currently in effect for Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, an anxiety disorder, third degree burn scar residuals, and chin scar residuals.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues of service connection for tinnitus, gout, hypertension, and headaches.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Su pp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


